DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear what the word “substantially” in line 2 is intended to encompass. This terminology is repeated throughout the claims.
Claim 5 is indefinite since all that the applicant considers to be encompassed by the phrase “star-shaped profile” in line 6 cannot be determined.
With respect to claim 14: the last line of the claim appears to be redundant.
Regarding Claim 20, the term "arc-like" is indefinite. The addition of the word "like" to an otherwise definite expression extends the scope of the expression so as to render it indefinite.
Several expressions recited in the claims lack sufficient antecedent bases. For example only, the phrase "said parallel supporting elements" in line 2 of claim 4 lack the applicant is requested to review all of the claims for the purpose of making corrections wherever appropriate but not specifically pointed to, in order to provide appropriate antecedents and to ensure consistency in the numbers of specific elements recited in the claims.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3, 6 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sontag (US 2016/0144371).
Sontag discloses in Figs 1-12. a crusher (20) with a vertical axis, comprising: an inlet 200 with a duct 40, a casing 26, closed in an upper region by a cover (36) [AltContent: ], a rotating shaft (46), multiple supporting elements (discs 56a and 56b and disc 56c), each for supporting a plurality of crushing elements (58), being keyed to the shaft (46) , two horizontally movable shell assembly sections 30, wherein the crushing elements (58) have circular trajectories with a circumference that at least partially increases from the upper region toward the lower region of the crusher (fig.8) which also shows 4 different stages of grinding/crushing), interior wear plates 44 corresponding to abrasion-resistant material, deflector 62 and a system recovery/outlet 42 proximate to the base. Additionally, Sontag discloses the cover has two openable regions (Fig. 2), a motor 48 which may be, for example, electric or hydraulic and which may be connected to main cutting shaft 46 with a sheave pulley 50. 
An upper bearing 52 for main cutting shaft 46 is mounted on top wall 36. Similarly a lower bearing 54 is below bottom wall 38 immediately under concentric fan shaft driven sheave 96. Lower bearing 54 is supported by grinder support frame 210. Bearings 52 and 54 may be removable angular contact bearings instead of pillow blocks to provide a cost effective method for replacing the bearings and main cutting shaft 46 may be made of 4340 alloy steel to improve performance and wear at high speed.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sontag in view of Malinak (4,369,548).
Sontag discloses most of the elements of this claim but for at least some of the crushing elements are pivoted by a hinge elements to at least two of parallel supporting elements.
Malinak is cited to show desirability, in the relevant art, to connect the hammer/ crushing elements by a hinge elements to at least two of parallel supporting elements (Col. 6 lines 6-25, stating that each hammer is held by a generally U-shaped hammer holder 64, which includes a lower holding flange 68 having lower flange apertures 69, an upper holding flange 70 having upper flange apertures 71 and hinge pin receiving aperture 67. Hammer flange 63 is inserted into the recess or slot between the holding flanges and apertures 65, 69 and 79 are thereby aligned to receive conventional fastening elements 73. It is only these elements which must be removed to replace or repair any individual hammer or impulse bar 62. Each individual hammer can be independently repaired and no other hammer need be impacted on. In previous devices, each of the hammers was placed about an integral hinge pin and therefore all the hammers in any one assembly 60 had to be removed in order to replace any one or more damaged hammers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Sontag with the pivotal hinge elements as taught by Malinak in order so that each individual hammer can be independently repaired.
9.	Claims 5, 8-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sontag in view of Malinak as applied to claims 4 and 7.
.
10.	Claims 17-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sontag in view of Malinak as applied to claims 4 and 7 and further in view of Hasegaws (8,020,798).
Modified device on Sontag has most of the elements of these claims but for at an extraction apparatus.
Hasegaws teaches that it is conventional to provide a discharge/outlet of a crusher with extraction apparatus/cyclone dust collecting apparatus 20 in order to collect dust. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of Hasegaws to further provide the outlet in the modified device of Sontag with extraction apparatus/cyclone dust collecting apparatus to collect dust.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose hammer mills..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.